Henry, P. J.,
fifty-second judicial district, specially presiding,
The defendant has taken a rule for a more specific statement. The sum*471mons in trespass issued June 19, 1934, and was served on June 25th. On July 23d, there was a rule for a more specific statement, which was withdrawn “without prejudice” on July 30th, and on August 3d this rule issued.
Rule 55 of the Courts of Common Pleas of Philadelphia County provides as follows: “A rule for a more specific statement of claim or to strike off a statement because of matters of form must be allowed by the court. No such rule will be entertained unless applied for within fifteen days after service of the statement”.
The defendant relies upon the words “nunc pro tune”, in the order granting the rule to show cause, to overcome the 15-day provision of said rule. While the words are in the order, there is no reference to any earlier date. True, the order issued now for then, but for when, under the wording of the order? The order is indefinite in this respect, and we have grave doubts whether it is in the power of the court to override this plain requirement of Rule 55. The petition for the rule was probably presented to the court in the press of business, and the court’s attention was not directed to the fact that it was intended to set aside the provisions of Rule 55. We think it is too late to ask for a more specific statement.
And now, to wit, August 14,1934, the rule is discharged.